—In an action for a judgment declaring Local Laws, 1997, No. 16 of the County of Rockland, unconstitutional, the defendants appeal from (1) an order of the Supreme Court, Rockland County (Bergerman, J.), dated January 5, 1999, which, inter alia, granted the plaintiffs’ *606motion for summary judgment declaring unconstitutional Local Laws, 1997, No. 16 of the County of Rockland, and (2) a judgment of the same court entered February 18, 1999, which declared that Local Laws, 1997, No. 16 of the County of Rock-land was unconstitutional, invalid, and unenforceable, and permanently enjoined the defendants from enforcing it.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The Supreme Court correctly declared Local Laws, 1997, No. 16 of the County of Rockland unconstitutional, invalid, and unenforceable, and properly permanently enjoined the defendants from enforcing it (see, Matter of Ardizzone v Elliott, 75 NY2d 150; Jancyn Mfg. Corp. v County of Suffolk, 71 NY2d 91; Caceci v Di Canio Constr. Corp., 72 NY2d 52, 60; People v Bing, 76 NY2d 331, 337-338; Edwards v City of Mount Vernon, 230 AD2d 821). Mangano, P. J., Bracken, S. Miller and Goldstein, JJ., concur.